                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                   ORANGEBURG DIVISION

 Elizabeth Langston,                                     Civil Action No. 5:18-cv-2473-CMC

                            Plaintiff,
                vs.                                                      ORDER

 Nancy A. Berryhill, Acting Commissioner
 of Social Security,
                          Defendant.

       This matter is before the court on Plaintiff’s petition for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. ECF No. 15. In his petition, Plaintiff

seeks an award of attorney’s fees in the amount of $860.00, representing 4.3 attorney hours at the

rate of $200 per hour, and $16.00 in expenses.

       The Commissioner filed a response indicating that she does not oppose payment of $860.00

in attorney’s fees and $16.00 in expenses to Plaintiff. ECF No. 16. Accordingly, the court finds

this amount reasonable and orders, pursuant to the EAJA, that Plaintiff be awarded $860.00 in

attorney’s fees and $16.00 in expenses, payable directly to Plaintiff.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
February 12, 2019
